PER CURIAM.
The appellants filed suit challenging the assessments imposed upon them by the Village of Key Biscayne to fund a stormwater *780utility. See generally § 403.0893, Pla.Stat. (1993). The appellants claimed that Village ordinance 93-11 violated Florida Statute section 403.031(17)’s requirement that assessments be made based upon relative contribution to need. In order to have prevailed below, the appellants needed to overcome a presumption of correctness of the Village’s findings underlying the assessment, and needed to do so by strong, direct, clear, and positive proof. See City of Boca Raton v. State, 595 So.2d 25, 30-31 (Fla.1992); City of New Smyrna Beach v. Fish, 384 So.2d 1272, 1276 (Fla.1980); Meyer v. City of Oakland Park, 219 So.2d 417, 420 (Fla.1969); Rosche v. City of Hollywood, 55 So.2d 909, 913 (Fla. 1952); Association of Community Orgs. for Reform Now/ACORN v. City of Florida City, 444 So.2d 37, 38-39 (Fla. 3d DCA 1983), rev. denied, 451 So.2d 847 (Fla.1984); City of Gainesville v. Seaboard Coastline R.R., 411 So.2d 1339, 1340 (Fla. 1st DCA 1982). The judge below found that the appellants failed to make the required showing, and the record on appeal supports the judge’s findings. Therefore, both the final judgment, and the subsequent cost judgment, are affirmed.
Affirmed.